Citation Nr: 1211949	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The appellant had active service in the U.S. Air Force from June 1964 to September 1969, including service in the Republic of Vietnam for which he was awarded a Distinguished Flying Cross.  He also served in the Air National Guard from July 1975 to June 1990 and had additional Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied, in pertinent part, the Veteran's claim of service connection for degenerative disc disease of the lumbar spine with radiculopathy ("lumbar spine disability").  In September 2006, the Veteran testified at an RO hearing.  A transcript of the hearing has been associated with the claims file.  

In April and in December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

The competent evidence shows that the Veteran's lumbar spine disability is related to active service.



CONCLUSION OF LAW

A lumbar spine disability was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that he has a lumbar spine disability as a result of experiencing gravitational force (G force) at multiple times the normal amount while flying in airplanes and making airplane "assault landings" during service.

At the outset, the Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Mercado-Martinez v. West, 111 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence or satisfactory lay evidence of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Additionally, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all of the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Board finds that service connection is warranted for a lumbar spine disability.  Each of the requirements for direct service connection (outlined above) has been met in this case.

Private and VA treatment records contain magnetic resonance imaging (MRI) and X-ray reports showing degenerative changes, disc bulges and herniations, and rotoscoliosis.  These records also contain diagnoses of back pain, low back pain, lower back pain, sciatica, discogenic lumbar pain and right lower extremity symptoms, "degenerative lumbar spines," lumbar radiculopathy, and lumbar disc herniations.  Degenerative disc disease of the lumbar spine with right sensory radiculopathy in L5-S1 dermatomal pattern was diagnosed upon VA spine examination.

A current disability exists when there is a disability at the time a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The appellant filed his claim in June 2005.  

"Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While many diagnoses of pain are of record, the MRI and X-ray reports confirm the presence of accompanying underlying maladies/conditions.  There also are diagnoses unrelated to pain in the competent evidence of record.

As such, the Board finds that the Veteran experiences a current lumbar spine disability.  The next question with respect to direct service connection is whether there is evidence that an injury or disease was incurred or aggravated during service or at least of an event during service that could lead to the incurrence or aggravation of an injury or disease subsequent to service.  

The Board finds that there is competent evidence that the Veteran incurred a lumbar spine disability during service.  Service treatment records do not reveal that the appellant was diagnosed with or even complained of/sought treatment for any lumbar spine problem.  They instead reveal that he denied having back pain or similar symptomatology in numerous reports of medical history.  They further reveal that his spine was normal in numerous medical examination reports.  This includes a report of medical examination, though not a report of medical history, close in time to the appellant's separation from the Air Force.  No report of medical history or report of medical examination exists close in time to the Veteran's discharge from the Air National Guard.  

Despite the above, a January 1971 report of medical history includes the Veteran's notation of lower back pain in relation to a question about whether he had received medical treatment within the past five years.  A July 1983 request for medical/dental records or information references "lower back - 1975."  

The Veteran does not allege any particular in-service lumbar spine injury.  He asserts instead that his current lumbar spine disability is the result of cumulative flying during his Air National Guard service.  Service treatment records are replete with mentions of the Veteran's flying status or flying duty.  The Veteran's DD-214 for his Air Force service confirms that he was an instrument navigator.  His report of separation and record of service regarding his Air National Guard service shows that he was an assistant operations officer.  A May 1990 flying report reflects that he flew well over approximately 1,500 sorties in various aircraft during his Air Force and Air National Guard service.  In particular, this report shows almost 400 sorties flown in various cargo/transport planes during Air Force service and over 1,100 sorties in a fighter jet during Air National Guard service.

The final question regarding direct service connection is whether there is a nexus between the Veteran's current lumbar spine disability and his back symptoms or flying during service.  The Board finds that, although this nexus has not been established for his Air Force service, it has been established for his Air National Guard service.  In addition to the Veteran's contentions, a VA medical opinion is of record concerning the aforementioned nexus between active service and the Veteran's current lumbar spine disability.  Specifically, the clinician who conducted the VA spine examination opined that most individuals of the Veteran's age manifest some lumbar spine degeneration.  Conflicting research concerning premature lumbar spine degeneration in fighter pilots as a result of acceleration/G forces was cited with the clinician concluding that an etiological link was possible.  The VA clinician opined that the Veteran's current lumbar spine disability was unlikely to be related to his Air Force service because the type of cargo airplane crewed by the Veteran at that time was not associated with high G forces.  Then, the VA clinician opined that the Veteran's current lumbar spine disability likely was aggravated by his Air National Guard service such that the degeneration he manifests likely is somewhat worse than it would have been naturally due to age because the type of jet fighter aircraft he flew in while in the Air National Guard was associated with high G forces.

The Board finally observes that additional discussion of the appellant's status as a Veteran is necessary given the varied nature of his service.  The Board finds that the appellant is a Veteran for his Air Force service because this service was active duty.  The evidence also shows that that the appellant is a Veteran for his Air National Guard service.  Service personnel records for the Veteran's Air National Guard service confirm that he received an honorable discharge.  They also confirm that it was active service because it involved multiple periods of INACDUTRA as well as ACDUTRA.  Indeed, INACDUTRA and ACDUTRA periods are shown for almost every year of the Veteran's Air National Guard service (although some records, particularly for the last few years, appear to be missing).  The ACDUTRA periods are of particular importance here because the Veteran's current lumbar spine disability constitutes a disease instead of an injury.  Given the foregoing, the Board finds that the appellant is a Veteran with respect to his active service in the Air Force and in the Air National Guard.  

In summary, the evidence shows that the Veteran currently has a lumbar spine disability which was aggravated by flying in jet aircraft with high G forces during various periods of ACDUTRA in the Air National Guard.  Nothing more is needed to establish service connection for degenerative disc disease of the lumbar spine with radiculopathy.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


